Citation Nr: 1125015	
Decision Date: 06/30/11    Archive Date: 07/06/11

DOCKET NO.  09-01 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder.

REPRESENTATION

Veteran represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

Russell P. Veldenz, Associate Counsel







INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran, who is the appellant, served on active duty from February 1981 to February 1985, from February 2003 to February 2005, from January 2006 to March 2007, and from June 2007 to September 2007.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in January 2008 of a Department of Veterans Affairs (VA) Regional Office (RO).

In November 2010, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the record.

In December 2010, the Board remanded the case to afford the Veteran notice pursuant to the Veterans Claims Assistance Act (VCAA) and to obtain additional personnel records.  The Board also requested a VA examination to obtain a medical opinion.  As the requested development has been completed, no further action is necessary to comply with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

VA has obtained service treatment records, assisted the appellant in obtaining evidence, and afforded the appellant physical examinations.  All known and available records relevant to the issue on appeal have been obtained and associated with the appellant's claims file; and the appellant has not contended otherwise.

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time.




FINDING OF FACT

Posttraumatic stress disorder had onset in service.

CONCLUSION OF LAW

Posttraumatic stress disorder was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2010).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented, in part, at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.

As the claim of service connection for posttraumatic stress disorder is resolved in the Veteran's favor, further discussion here of compliance with the VCAA is not necessary.


REASONS AND BASES FOR FINDING AND CONCLUSION

Principles of Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § § 1110 and 1131. 

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a).

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).






Service connection for posttraumatic stress disorder requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a), that is, a diagnosis that conforms to the Diagnostic and Statistical Manual of Mental Disorders (DSM-IV); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

VA recently amended 38 C.F.R. § 3.304(f)(3) which eliminated the need for stressor corroboration in circumstances in which the Veteran's claimed in-service stressor was related to "fear of hostile military or terrorist activity."  
Specifically, the amended version of 38 C.F.R. § 3.304(f)(3) states:

If a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.

"Fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f)(3) (codified in 75 Fed. Reg. 39,843- 39,852). 



Facts 

In statements in support of his claim, the Veteran described the in-service stressors to include casualty operations while deployed to Bagram Airfield, Afghanistan, terrorist attacks at the base in Bagram, and terrorist attacks while on convoys to forward operating bases in Afghanistan.  The Veteran asserts his duties as a human resource specialist included the processing of casualties, which included the viewing and handling of bodily remains and reviewing casualty reports.  The Veteran also asserts that he was required to travel in convoys to forward operating bases through areas where IEDs were used.  Although never directly involved with an IED, on at least one occasion, the Veteran stated that he saw another vehicle explode.  He also stated that sometimes he travelled by helicopter and he recalled that locals fired at him.  He also stated that his base was subject to frequent mortar and rocket attacks. 

The Veteran has submitted a statement from Sergeant First Class, S. S. A., who was the Veteran's immediate supervisor at Bagram, Afghanistan.  S.S.A. stated that the Veteran had to leave the base for combat logistical patrols where IEDs were used and that at the end of his tour in Afghanistan the Veteran was at a base that was subjected to frequent attacks.  

The service personnel records show that in January 2007 on an NCO Evaluation Report, which covers the period while the Veteran was stationed in Afghanistan.  The evaluation shows that Veteran was selected to work night shift casualty operations and he had maintained a 100% accuracy rate of casualty reports in the Afghanistan theatre.  The same evaluation stated the Veteran led soldiers onto the battlefield to five forward operations bases.

The service treatment record contains no complaint, finding, history, treatment, or diagnosis of posttraumatic stress disorder. 




In March 2008, a private psychologist, L. G., stated that the Veteran had posttraumatic stress disorder related to service in Afghanistan. 

VA records show that in June 2009 a VA psychiatrist diagnosed posttraumatic stress disorder on the basis of symptoms of re-experiencing events, hyperarousal, and avoidance behavior.  In September 2009, the VA psychiatrist stated that the Veteran met the criteria for PTSD by clinical history and mental status examination.  

On VA examination in February 2011, the Veteran described casualty operations as the most traumatic of his experiences in service.  He also described an incident where another vehicle was hit by an IED and the Veteran stated that although no one involved was killed, he often worried whether he might be hit by an IED.  He stated that he was a passenger in helicopters and that the helicopters were shot at and while he worked at Bagram Air Field the base was constantly under attack.  

On examination, the VA examiner reported that testing under the Combat Exposure Scale showed that the Veteran was exposed to moderate combat and traumatic stress.  The Veteran was also administered a quantitative psychometric assessment of PTSD and scored a 17.  The VA examiner explained that a total score above 14 indicates an attempt to intentionally portray oneself in a negative light.  Thus, the Veteran endorsed symptoms that are highly atypical and inconsistent with persons with psychological disorders.  He also scored a 77 on the PTSD checklist which was consistent with a diagnosis of PTSD.  The VA examiner stated it was unclear whether the psychological test results were valid.  The VA examiner diagnosed PTSD.  The VA examiner stated it is likely that the PTSD symptoms were associated with the traumatic stressors that the Veteran experienced during service.  The VA examiner concluded that it was at least as likely as not that the Veteran's stressors were adequate to support a diagnosis of PTSD and the Veteran's symptoms are related to the claimed stressors.





Analysis


On the basis of the service treatment records alone, posttraumatic stress disorder was not affirmatively shown during service and service connection under 38 U.S.C.A. § § 1110 and 1131 and 38 C.F.R. § 3.303(a) (affirmatively showing inception in service) is not established.

As the evidence either contemporaneous with or after service does not show that symptoms of posttraumatic stress disorder were noted in service, that is, observed during in service, the principles of service connection pertaining to chronicity and continuity of symptomatology under 38 C.F.R. § 3.303(b) do not apply.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).

As for service connection based on the initial diagnosis after service under 38 C.F.R. § 3.303(d), lay evidence can serve to support a claim for service connection.

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159; Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge, personal knowledge is that which comes to the witness through the use of the senses; lay testimony is competent only so long as it is within the knowledge and personal observations of the witness).

Competency is a legal concept determining whether evidence may be considered, that is, admissible, while credibility is a factual determination going to the probative value or weight of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).


In the instant case, the Veteran is competent to describe symptoms of posttraumatic stress disorder.  Furthermore, the Veteran's personnel records corroborate his stressors.  The service personnel records establish that the Veteran was assigned to casualty operations.  The records also establish that the Veteran led troops to and from forward operating bases.  Therefore, the Board also finds that the Veteran's statements are highly credible and totally consistent with the circumstances of his service.

However, by regulation, 38 C.F.R. § 3.304(f), the diagnosis of posttraumatic stress disorder requires medical evidence diagnosing the condition in accordance 38 C.F.R. § 4.125, that is, a diagnosis that conforms to the Diagnostic and Statistical Manual of Mental Disorders (DSM-IV).  For this reason, posttraumatic stress disorder is not a simple medical condition that the Veteran as a lay person is competent to identify or a condition as to which the Veteran as a lay person can offer an opinion as to the origin or cause of posttraumatic stress disorder.

Where, as here, there is a question of a medical diagnosis or of causation, that is, the origin of posttraumatic stress disorder, not capable of lay observation, and condition is not a simple medical condition, competent medical evidence is needed to substantiate the claim.  Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis or opinion.  38 C.F.R. § 3.159.

In this case, all of the competent medical evidence is in favor of the diagnosis of PTSD.  A VA psychiatrist diagnosed PTSD based upon the Veteran's history and clinical examination.  A private heath-care provided also diagnosed PTSD and noted that the Veteran witnessed traumatic events that involved the deaths of others, feeling threatened by serious injury and death.  Finally, the VA examiner concluded that it was at least as likely as not that the Veteran's stressors were adequate to support a diagnosis of PTSD and the Veteran's symptoms were related to the claimed stressors.



As the Veteran's claimed in-service stressors are related to "fear of hostile military or terrorist activity," under recently amended 38 C.F.R. § 3.304(f)(3) and as the VA examiner diagnosed PTSD based on the in-service stressors, service connection for PTSD is established based on competent and credible lay and medical evidence where the initial diagnosis was rendered after service, when all the evidence, including that pertinent to service, establishes that PTSD was incurred in service, applying 38 C.F.R. § 3.303(d). 


ORDER

Service connection for posttraumatic stress disorder is granted.



____________________________________________
George E. Guido Jr. 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


